DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the amendment filed on 09/21/2021. Claims 1, 10, 15, 18, and 22 have been amended. Claims 1 – 7 and 9 – 25 are pending for consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) dated, 08/03/2021, 08/03/2021, 08/03/2021, 08/03/2021, and 08/03/2021 have been received and considered.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 7 and 9 – 25 have been considered but they are not persuasive.
In claim 1 amendments dated 09/21/2021 Applicant removed all limitation from previous claim edition that are disclosed by the prior art as stated in the Office Action on 08/03/2021 (hereafter OA). On p.9 of the Remarks dated 09/21/2021 (hereafter Remarks) Applicant stated that Applicant has amended the independent claims. For example, independent claim 1 recites, in part, "identifying a credit that satisfies a condition, the condition comprising a lowest quality of service guarantee credit with respect to one or more additional credits.”  Applicant further stated that Applicant respectfully submits that Gupta, Fleming, and Spievak, alone or in any combination, fail to teach or fairly suggest at least the above-quoted features of independent claim 1. 
Examiner respectfully disagrees. The limitation “quality of service guarantee” was presented in the previous claim edition as an alternative and thus it was not addressed in the OA. 
On p. 9 of the Remarks Applicant further stated that neither Fleming nor Gupta teaches or fairly contemplates marking accelerator credits to fail when those credits satisfy a lowest quality of service (QoS) guarantee with respect to one or more other accelerator credits. 
Examiner respectfully disagrees. The Quality of Service guarantee is a widely used control mechanism, as correctly stated in the Remarks. Gupta does disclose admission control to an accelerator by providing the Quality of Service (QoS) guarantee through the scheduler module instructed by the Service Level Agreement (SLA) (Gupta, in Para. [0025] discloses “Scheduling, as used herein, relates to domain requests for access to an accelerator providing QoS guarantees, and to ensure fairness to a domain in the form of adequate resources being provided to this domain.” Gupta, in Para. [0037] discloses “The scheduler module may be instructed by an SLA that dictates a QoS that the domain is to receive from the at least one accelerator of the plurality of accelerators.” Gupta, in Para. [0057] discloses “a domain is assigned a credit which is intended to provide QoS guarantees to the domain.”). The scheduler 
Accordingly the claims 1 – 7, 18, 19, 21 – 23, and 25 are now rejected under 102. The rejection of the other claims under 103 is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented,
described in a printed publication, or in public use, on sale or otherwise available to the public
before the effective filing date of the claimed invention

Claims 1 – 7, 18, 19, 21 – 23, and 25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gupta et al. (US 2011/0010721 A1) (hereafter Gupta).

Regarding claim 1 Gupta teaches: A method of controlling access to an accelerator installed in a computer system, the method comprising: executing, via a processor, an application; utilizing a credit system where credits are made available for controlling access to the accelerator (Gupta, in Para. [0025] discloses “Admission control, as used herein, relates to restricting access to an accelerator in overloaded conditions.” Gupta, in Para. [0041] discloses “the scheduling policy includes the identification of a domain credit, the domain credit defining a time value during which the domain can access an accelerator 704 operatively connected to the CPU 701.”);
(Gupta, in Para. [0048] discloses “A decisional operation 1207 is executed by the admission control module 402 to determine if the addition of this new resource request exceeds a threshold value (e.g., 80% accelerator utilization). Where decisional operation 1207 evaluates to "true," operation 1208 is executed and the domain is not started (e.g., it is denied access to the computer system in the form of the compute blade 101). Where decisional operation 1207 evaluates to "false," an operation 1209 is executed and the domain is started and an entry is made in the accelerator queue adding that domain to the list of admitted VMs.”);
identifying a credit that satisfies a condition, the condition comprising a lowest quality of service guarantee credit with respect to one or more additional credits (Examiner note: the scheduler module guided by SLA of Gupta incorporates predefined levels of the QoS guarantee that meet the condition of lowest QoS guarantee) (Gupta, in Para. [0025] discloses “Scheduling, as used herein, relates to domain requests for access to an accelerator providing QoS guarantees, and to ensure fairness to a domain in the form of adequate resources being provided to this domain.” Gupta, in Para. [0037] discloses “The scheduler module may be instructed by an SLA that dictates a QoS that the domain is to receive from the at least one accelerator of the plurality of accelerators.” Gupta, in Para. [0057] discloses “a domain is assigned a credit which is intended to provide QoS guarantees to the domain.”).
(Examiner note: marking the credit to fail is met by mapping between VM and accelerators to which particular domains comprising credit are assigned, through the execution of ‘false’ operation 1305) (Gupta, in Para. [0056] discloses “Operation 1702 is executed to receive a hypervisor credit for a particular domain. These credits may be in the form of numeric values that are allocated or otherwise assigned to a particular VM to allow this VM to access accelerator resources managed by the hypervisor.” Gupta, in Para. [0049] discloses “In cases where decisional operation 1304 evaluates to "false" operation 1305 is executed. Operation 1305 is executed to select a different accelerator where the requested accelerator is not available to the requesting domain. An accelerator may not be available to a domain due to the requirements of the accelerator resource request. For example, if the domain requests resources that the accelerator cannot provide, or those that the domain is not entitled to receive. Operation 1306 is executed to associate a domain with an accelerator. In some example embodiments, association takes the form of a mapping between a particular virtual machine and a particular accelerator.”).

Regarding claim 2 Gupta teaches: The method of Claim 1 further comprising: determining if the credit is in use for accessing the accelerator; and if the credit is in use, (Examiner note: credit is associated to a particular domain) (Gupta, in Para. [0056] discloses “Operation 1702 is executed to receive a hypervisor credit for a particular domain.” Gupta, in Para. [0051] discloses “When a domain provides a resource request to the management driver domain 206, the accelerator backend module 209 determines if the accelerator exists. If no such accelerator is present, the domain is refused access. The accelerator backend module 209 then selects the most capable accelerator from an accelerator queue. The accelerator backend module 209 checks if the selected accelerator is capable of processing the resource request. If the check is successful, the domain is associated with the accelerator. Otherwise, the domain is refused access.”) unmapping an effective address associated with the credit (Examiner note: mapping or unmapping occurs when decisional operation 1406 is evaluated to either ‘true’ or ‘false’, respectively) (Gupta, in Para. [0052] discloses “In cases where decisional operation 1406 evaluates to "true" an operation 1407 is executed. Operation 1407 is executed to assign a domain to a particular identify accelerator. As used herein, assigned includes a mapping between a particular domain and a particular accelerator.”).

Regarding claim 3 Gupta teaches: The method of Claim 1 further comprising indicating to the application that the credit has been removed and access to the accelerator has been revoked. (Examiner note: as noted above, credit is associated to a particular domain) (Gupta, in Para. [0048] discloses “A decisional operation 1207 is executed by the admission control module 402 to determine if the addition of this new resource request exceeds a threshold value (e.g., 80% accelerator utilization). Where decisional operation 1207 evaluates to "true," operation 1208 is executed and the domain is not started (e.g., it is denied access to the computer system in the form of the compute blade 101). Where decisional operation 1207 evaluates to "false," an operation 1209 is executed and the domain is started and an entry is made in the accelerator queue adding that domain to the list of admitted VMs.”).

Regarding claim 4 Gupta teaches: The method of Claim 1 further comprising determining which credit to be removed in response to receiving the request information (Examiner note: credit removal is met by the credit decrease) (Gupta, in Para. [0055] discloses “Operation 1702 is executed to receive a hypervisor credit for a particular domain. These credits may be in the form of numeric values that are allocated or otherwise assigned to a particular VM to allow this VM to access accelerator resources managed by the hypervisor. In some example embodiments, these credits are assigned to a domain at system boot. Operation 1703 is executed to monitor changes in the number of credits for a particular domain. These changes may include increasing or decreasing of accelerator credits associated with a particular domain.”).

Regarding claim 5 Gupta teaches: The method of Claim 1 further comprising accessing the accelerator through a virtual accelerator switchboard (VAS) wherein the VAS provides send and receive windows for transmitting data between the application and the accelerator (Examiner note: SLA and VM stand for Service Level Agreement and Virtual Machine, respectively; virtual accelerator switchboard is met by the virtualized accelerator system) (Gupta, in Para. [0026] discloses “a resource management framework for a virtualized accelerator based systems is implemented through the use of admission control. In one example embodiment, admission control is initiated at the boot time for each VM residing on a computer system. Each VM has a SLA associated with it that may dictate, among other things, response time, execution time, and throughput.”) and wherein the credits from the credit management system control access to the accelerator via the send and receive windows (Examiner note: send and receive windows are met by application programming interface) (Gupta, in Para. [0030] discloses “As is more fully illustrated below, the management/driver domain 206 may utilize a standardized Application Programming Interfaces (API) (e.g., an XEWM provided interface) to facilitate communication between the accelerator backend module 209 and the accelerator front end module 214 and 217 that reside on the VM 207 and 208 respectively.”).

Regarding claim 6 Gupta teaches: The method of Claim 1 further comprising copying the request information into a buffer and then pasting the request information from the buffer to the accelerator (Gupta, in Para. [0057] discloses “In one example embodiment, credits are used to calculate the proportion of time a domain call buffer is monitored. The higher the credits, the more time is given for the execution of domain resource requests on an accelerator.”).

Regarding claim 7 Gupta teaches: The method of Claim 6 further comprising unmapping an effective address referencing a send window, thereby precluding the application from accessing the accelerator (Examiner note: as noted above, mapping or unmapping occurs when decisional operation 1406 is evaluated to either ‘true’ or ‘false’, respectively) (Gupta, in Para. [0052] discloses “In cases where decisional operation 1406 evaluates to "true" an operation 1407 is executed. Operation 1407 is executed to assign a domain to a particular identify accelerator. As used herein, assigned includes a mapping between a particular domain and a particular accelerator.”).

Regarding claim 18 Gupta teaches: A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer processor to cause the computer processor to perform a method, comprising: executing, via a processor, an application (Gupta, in Para. [0063] discloses “The processor die 201 may be a CPU 2201. In some example embodiments, a plurality of CPU may be implemented on the computer system 2200 in the form of a plurality of core (e.g., a multi-core computer system), or in some other suitable configuration.”); 
utilizing a credit system where credits are made available for controlling access to the accelerator; receiving request information to preempt one credit from providing the application access to the accelerator (Examiner note: as noted above, credit is associated to a particular domain) (Gupta, in Para. [0056] discloses “Operation 1702 is executed to receive a hypervisor credit for a particular domain.” Gupta, in Para. [0051] discloses “When a domain provides a resource request to the management driver domain 206, the accelerator backend module 209 determines if the accelerator exists. If no such accelerator is present, the domain is refused access. The accelerator backend module 209 then selects the most capable accelerator from an accelerator queue. The accelerator backend module 209 checks if the selected accelerator is capable of processing the resource request. If the check is successful, the domain is associated with the accelerator. Otherwise, the domain is refused access.”);
identifying a credit that satisfies a condition, the condition comprising a lowest quality of service guarantee credit with respect to one or more additional credits (Examiner note: the scheduler module guided by SLA of Gupta incorporates predefined levels of the QoS guarantee that meet the condition of lowest QoS guarantee) (Gupta, in Para. [0025] discloses “Scheduling, as used herein, relates to domain requests for access to an accelerator providing QoS guarantees, and to ensure fairness to a domain in the form of adequate resources being provided to this domain.” Gupta, in Para. [0037] discloses “The scheduler module may be instructed by an SLA that dictates a QoS that the domain is to receive from the at least one accelerator of the plurality of accelerators.” Gupta, in Para. [0057] discloses “a domain is assigned a credit which is intended to provide QoS guarantees to the domain.”); 
marking the credit that satisfies the condition to fail with operating system interfaces upon receiving the request information; determining if the credit is in use for accessing the accelerator; and if the credit is in use, unmapping an effective address associated with the credit (Examiner note: as noted above, marking the credit to fail is met by mapping between VM and accelerators to which particular domains comprising credit are assigned, through the execution of ‘false’ operation 1305) (Gupta, in Para. [0056] discloses “Operation 1702 is executed to receive a hypervisor credit for a particular domain. These credits may be in the form of numeric values that are allocated or otherwise assigned to a particular VM to allow this VM to access accelerator resources managed by the hypervisor.” Gupta, in Para. [0049] discloses “In cases where decisional operation 1304 evaluates to "false" operation 1305 is executed. Operation 1305 is executed to select a different accelerator where the requested accelerator is not available to the requesting domain. An accelerator may not be available to a domain due to the requirements of the accelerator resource request. For example, if the domain requests resources that the accelerator cannot provide, or those that the domain is not entitled to receive. Operation 1306 is executed to associate a domain with an accelerator. In some example embodiments, association takes the form of a mapping between a particular virtual machine and a particular accelerator.”).

Regarding claim 19 Gupta teaches: The computer program product of claim 18 further comprising accessing the accelerator through a virtual accelerator switchboard (VAS) wherein the VAS provides send and receive windows for transmitting data between the application and the accelerator (Examiner note: as noted above, virtual accelerator switchboard is met by the virtualized accelerator system) (Gupta, in Para. [0026] discloses “a resource management framework for a virtualized accelerator based systems is implemented through the use of admission control.”) and wherein the credits from the credit management system control access to the accelerator via the send and receive windows (Examiner note: send and receive windows are met by application programming interface) (Gupta, in Para. [0030] discloses “As is more fully illustrated below, the management/driver domain 206 may utilize a standardized Application Programming Interfaces (API) (e.g., an XEWM provided interface) to facilitate communication between the accelerator backend module 209 and the accelerator front end module 214 and 217 that reside on the VM 207 and 208 respectively.”).

Regarding claim 21 Gupta teaches: The computer program product of claim 20 further comprising unmapping an effective address referencing a send window, (Examiner note: as noted above, send and receive windows are met by application programming interface) (Gupta, in Para. [0030] discloses “As is more fully illustrated below, the management/driver domain 206 may utilize a standardized Application Programming Interfaces (API) (e.g., an XEWM provided interface) to facilitate communication between the accelerator backend module 209 and the accelerator front end module 214 and 217 that reside on the VM 207 and 208 respectively.”) thereby precluding the application from accessing the accelerator (Examiner note: as noted above, marking the credit to fail is met by mapping between VM and accelerators to which particular domains comprising credit are assigned, through the execution of ‘false’ operation 1305) (Gupta, in Para. [0056] discloses “Operation 1702 is executed to receive a hypervisor credit for a particular domain. These credits may be in the form of numeric values that are allocated or otherwise assigned to a particular VM to allow this VM to access accelerator resources managed by the hypervisor.” Gupta, in Para. [0049] discloses “In cases where decisional operation 1304 evaluates to "false" operation 1305 is executed. Operation 1305 is executed to select a different accelerator where the requested accelerator is not available to the requesting domain. An accelerator may not be available to a domain due to the requirements of the accelerator resource request. For example, if the domain requests resources that the accelerator cannot provide, or those that the domain is not entitled to receive. Operation 1306 is executed to associate a domain with an accelerator. In some example embodiments, association takes the form of a mapping between a particular virtual machine and a particular accelerator.”).

Regarding claim 22 Gupta teaches: A computer program product for controlling access to an accelerator, comprising: a computer readable storage medium having program instructions thereon to: execute, via a processor, an application (Gupta, in Para. [0063] discloses “The processor die 201 may be a CPU 2201. In some example embodiments, a plurality of CPU may be implemented on the computer system 2200 in the form of a plurality of core (e.g., a multi-core computer system), or in some other suitable configuration.”); 
provide an effective address associated with the accelerator; map the effective address to a send window associated with the accelerator (Gupta, in Para. [0049] discloses “Operation 1306 is executed to associate a domain with an accelerator. In some example embodiments, association takes the form of a mapping between a particular virtual machine and a particular accelerator.”);
return the effective address to the application for use to access the accelerator; in response to receiving request information to revoke the application's access to the (Examiner note: the scheduler module guided by SLA of Gupta incorporates predefined levels of the QoS guarantee that meet the condition of lowest QoS guarantee) (Gupta, in Para. [0025] discloses “Scheduling, as used herein, relates to domain requests for access to an accelerator providing QoS guarantees, and to ensure fairness to a domain in the form of adequate resources being provided to this domain.” Gupta, in Para. [0037] discloses “The scheduler module may be instructed by an SLA that dictates a QoS that the domain is to receive from the at least one accelerator of the plurality of accelerators.” Gupta, in Para. [0057] discloses “a domain is assigned a credit which is intended to provide QoS guarantees to the domain.”); 
and unmapping the effective address associated with the credit that satisfies the condition to the accelerator (Examiner note: as noted above, unmapping occurs when decisional operation 1406 is evaluated to ‘false’) (Gupta, in Para. [0052] discloses “In cases where decisional operation 1406 evaluates to "true" an operation 1407 is executed. Operation 1407 is executed to assign a domain to a particular identify accelerator. As used herein, assigned includes a mapping between a particular domain and a particular accelerator.”).

Regarding claim 23 Gupta teaches: The computer program product of Claim 22 further comprising a credit system wherein credits are made available for controlling access to the accelerator and wherein a credit associated with accessing the accelerator (Gupta, in Para. [0056] discloses “Operation 1702 is executed to receive a hypervisor credit for a particular domain.” Gupta, in Para. [0051] discloses “When a domain provides a resource request to the management driver domain 206, the accelerator backend module 209 determines if the accelerator exists. If no such accelerator is present, the domain is refused access. The accelerator backend module 209 then selects the most capable accelerator from an accelerator queue. The accelerator backend module 209 checks if the selected accelerator is capable of processing the resource request. If the check is successful, the domain is associated with the accelerator. Otherwise, the domain is refused access. Gupta, in Para. [0049] discloses “In cases where decisional operation 1304 evaluates to "false" operation 1305 is executed. Operation 1305 is executed to select a different accelerator where the requested accelerator is not available to the requesting domain. An accelerator may not be available to a domain due to the requirements of the accelerator resource request.”).

Regarding claim 25 Gupta teaches: The computer program product of Claim 24 wherein the program instructions further comprise unmapping an effective address referencing a send window, thereby precluding the application from accessing the accelerator (Examiner note: as noted above, the send/receive windows for data transmission are associated with accelerator, Para. [0007]; backend module controls access to accelerators) (Gupta, in Para. [0049] discloses “Operation 1306 is executed to associate a domain with an accelerator. In some example embodiments, association takes the form of a mapping between a particular virtual machine and a particular accelerator.” Gupta, in Para. [0051] discloses “When a domain provides a resource request to the management driver domain 206, the accelerator backend module 209 determines if the accelerator exists. If no such accelerator is present, the domain is refused access. The accelerator backend module 209 then selects the most capable accelerator from an accelerator queue. The accelerator backend module 209 checks if the selected accelerator is capable of processing the resource request. If the check is successful, the domain is associated with the accelerator. Otherwise, the domain is refused access.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 – 17, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable Gupta et al. (US 2011/0010721 A1) (hereafter Gupta) and in view of Fleming (US 2019/0303297 A1) (here after Fleming).

Regarding claim 9 Gupta fails to explicitly teach: The method of Claim 1 wherein receiving the request information is in response to having received a request to perform one of the following system feature: dynamic reconfiguration; live update; or live migration. 
Fleming from the analogous technical field teaches: The method of Claim 1 wherein receiving the request information is in response to having received a request to perform one of the following system feature: dynamic reconfiguration; live update; or live migration (Examiner note: System features including dynamic reconfiguration could be perform after disconnecting applications from the system, Para. [0040]) (Fleming, in Para. [0483] discloses “The method may include causing a reconfiguration for the respective subset of the plurality of processing elements on receipt of a reconfiguration request message; and disabling communication with the respective subset of the plurality of processing elements until the reconfiguration is complete.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, in view of the teaching of Fleming which discloses processing unit reconfiguration by disconnecting it from the system in order to secure the reconfiguration process (Fleming, [0483]).

Regarding claim 10 Gupta teaches: A method of revoking access to an accelerator, the method comprising: executing, via a processor, an application (Gupta, in Para. [0048] discloses “A decisional operation 1207 is executed by the admission control module 402 to determine if the addition of this new resource request exceeds a threshold value (e.g., 80% accelerator utilization). Where decisional operation 1207 evaluates to "true," operation 1208 is executed and the domain is not started (e.g., it is denied access to the computer system in the form of the compute blade 101).”);
providing an effective address associated with the accelerator; mapping the effective address to a send window associated with the accelerator; returning the effective address to the application for use to access the accelerator; in response to receiving request information to revoke the application's access to the accelerator (Examiner note: as noted above, mapping or unmapping occurs when decisional operation 1406 is evaluated to either ‘true’ or ‘false’, respectively) (Gupta, in Para. [0052] discloses “In cases where decisional operation 1406 evaluates to "true" an operation 1407 is executed. Operation 1407 is executed to assign a domain to a particular identify accelerator. As used herein, assigned includes a mapping between a particular domain and a particular accelerator.” Gupta, in Para. [0051] discloses “When a domain provides a resource request to the management driver domain 206, the accelerator backend module 209 determines if the accelerator exists. If no such accelerator is present, the domain is refused access. The accelerator backend module 209 then selects the most capable accelerator from an accelerator queue. The accelerator backend module 209 checks if the selected accelerator is capable of processing the resource request. If the check is successful, the domain is associated with the accelerator. Otherwise, the domain is refused access.” Gupta, in Para. [0052] discloses “Operation 1407 is executed to assign a domain to a particular identify accelerator. As used herein, assigned includes a mapping between a particular domain and a particular accelerator.”),
identifying a credit that satisfies a condition, the condition comprising a lowest quality of service guarantee credit with respect to one or more additional credits (Examiner note: the scheduler module guided by SLA of Gupta incorporates predefined levels of the QoS guarantee that meet the condition of lowest QoS guarantee) (Gupta, in Para. [0025] discloses “Scheduling, as used herein, relates to domain requests for access to an accelerator providing QoS guarantees, and to ensure fairness to a domain in the form of adequate resources being provided to this domain.” Gupta, in Para. [0037] discloses “The scheduler module may be instructed by an SLA that dictates a QoS that the domain is to receive from the at least one accelerator of the plurality of accelerators.” Gupta, in Para. [0057] discloses “a domain is assigned a credit which is intended to provide QoS guarantees to the domain.”),
Gupta fails to explicitly teach: and in response to the credit that satisfies the condition being in use, unmapping the effective address to the accelerator.
Fleming from the analogous technical field teaches: and in response to the credit that satisfies the condition being in use, unmapping the effective address to the accelerator (Examiner note: credit/account identification is met by creation of the dependency token comprising all details about credit usage) (Fleming, in Para. [431] discloses “The microarchitecture 6900 may further include a plurality of dependency token counters 6914 (e.g., one per input queue), a set of dependency queues 6918 (e.g., one each per input queue), an address multiplexer 6932, a store data multiplexer 6934, a completion queue index multiplexer 6936, and a load data multiplexer 6938” Fleming, in Para. [421] discloses “The incoming dependency token, which may, for example, be an initial dependency token of a program, may be provided in a compiler-supplied configuration for the program, or may be provided by execution of memory-mapped input/output (I/O).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, in view of the teaching of Fleming which discloses creation and processing dependency token comprising credit usage information in order to credit usage in the system (Fleming, [0421, 431]).

Regarding claim 11 Gupta teaches: The method of Claim 10 further comprising a credit system where credits are made available for controlling access to the accelerator (Examiner note: a credit system is met by the hypervisor credit for domains) (Gupta, in Para. [0056] discloses “Operation 1702 is executed to receive a hypervisor credit for a particular domain. These credits may be in the form of numeric values that are allocated or otherwise assigned to a particular VM to allow this VM to access accelerator resources managed by the hypervisor.”).

Regarding claim 12 Gupta teaches: The method of Claim 11 further comprising marking a credit associated with accessing the accelerator to fail (Examiner note: as noted above, marking a credit to fail is met by mapping between VM and accelerators to which particular domains comprising credit are assigned, through the execution of ‘false’ operation 1305) (Gupta, in Para. [0056] discloses “Operation 1702 is executed to receive a hypervisor credit for a particular domain. These credits may be in the form of numeric values that are allocated or otherwise assigned to a particular VM to allow this VM to access accelerator resources managed by the hypervisor.” Gupta, in Para. [0049] discloses “In cases where decisional operation 1304 evaluates to "false" operation 1305 is executed. Operation 1305 is executed to select a different accelerator where the requested accelerator is not available to the requesting domain. An accelerator may not be available to a domain due to the requirements of the accelerator resource request. For example, if the domain requests resources that the accelerator cannot provide, or those that the domain is not entitled to receive. Operation 1306 is executed to associate a domain with an accelerator. In some example embodiments, association takes the form of a mapping between a particular virtual machine and a particular accelerator.”).

Regarding claim 13 Gupta fails to explicitly teach: The method of Claim 10 wherein request information copied into the buffer cannot be pasted to the accelerator.
Fleming from the analogous technical field teaches:  The method of Claim 10 wherein request information copied into the buffer cannot be pasted to the accelerator (Examiner note: the data path 618 could be configured using the interface to terminate (or block) the data flow between accelerator and buffer) (Fleming, in Para. [0160] discloses “Accelerator tile 600 includes a memory/cache hierarchy interface 602, e.g., to interface the accelerator tile 600 with a memory and/or cache. A data path (e.g., 618) may extend to another tile or terminate, e.g., at the edge of a tile. A processing element may include an input buffer (e.g., buffer 606) and an output buffer (e.g., buffer 608).”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, in view of the teaching of Fleming which discloses data flow control between accelerator and buffers in order to improve efficiency of data communication within the system (Fleming, [0160]).

Regarding claim 14 Gupta teaches: The method of Claim 13 wherein the effective address referencing the send window has been unmapped, thereby precluding the application from accessing the accelerator (Examiner note: the send/receive windows for data transmission are associated with accelerator, Para. [0007]; backend module controls access to accelerators) (Gupta, in Para. [0049] discloses “Operation 1306 is executed to associate a domain with an accelerator. In some example embodiments, association takes the form of a mapping between a particular virtual machine and a particular accelerator.” Gupta, in Para. [0051] discloses “When a domain provides a resource request to the management driver domain 206, the accelerator backend module 209 determines if the accelerator exists. If no such accelerator is present, the domain is refused access. The accelerator backend module 209 then selects the most capable accelerator from an accelerator queue. The accelerator backend module 209 checks if the selected accelerator is capable of processing the resource request. If the check is successful, the domain is associated with the accelerator. Otherwise, the domain is refused access.”).

Regarding claim 15 Gupta teaches: A computer system configured to control access to an accelerator, the system comprising (Gupta, in Para. [0025] discloses “Admission control, as used herein, relates to restricting access to an accelerator in overloaded conditions.” Gupta, in Para. [0041] discloses “the scheduling policy includes the identification of a domain credit, the domain credit defining a time value during which the domain can access an accelerator 704 operatively connected to the CPU 701.”):
a processor configured to execute an application; the accelerator communicating with the processor and configured to perform a data processing operation in response to request information output from the application (Gupta, in Para. [0063] discloses “The processor die 201 may be a CPU 2201. In some example embodiments, a plurality of CPU may be implemented on the computer system 2200 in the form of a plurality of core (e.g., a multi-core computer system), or in some other suitable configuration.”);
and a virtual accelerator switchboard (VAS) communicating with the processor and the accelerator, wherein access to the accelerator is controlled based on an availability of at least one credit; wherein the application's access to the accelerator is revoked by (Examiner note: as noted above, virtual accelerator switchboard is met by the virtualized accelerator system) (Gupta, in Para. [0026] discloses “a resource management framework for a virtualized accelerator based systems is implemented through the use of admission control.”) 
identifying a credit that satisfies a condition, the condition comprising a lowest quality of service guarantee credit with respect to one or more additional credits (Examiner note: the scheduler module guided by SLA of Gupta incorporates predefined levels of the QoS guarantee that meet the condition of lowest QoS guarantee) (Gupta, in Para. [0025] discloses “Scheduling, as used herein, relates to domain requests for access to an accelerator providing QoS guarantees, and to ensure fairness to a domain in the form of adequate resources being provided to this domain.” Gupta, in Para. [0037] discloses “The scheduler module may be instructed by an SLA that dictates a QoS that the domain is to receive from the at least one accelerator of the plurality of accelerators.” Gupta, in Para. [0057] discloses “a domain is assigned a credit which is intended to provide QoS guarantees to the domain.”).
[in response to the credit that satisfies the condition being in use,] 
(Examiner note: as noted above, marking the credit to fail is met by mapping between VM and accelerators to which particular domains comprising credit are assigned, through the execution of ‘false’ operation 1305) (Gupta, in Para. [0056] discloses “Operation 1702 is executed to receive a hypervisor credit for a particular domain. These credits may be in the form of numeric values that are allocated or otherwise assigned to a particular VM to allow this VM to access accelerator resources managed by the hypervisor.” Gupta, in Para. [0049] discloses “In cases where decisional operation 1304 evaluates to "false" operation 1305 is executed. Operation 1305 is executed to select a different accelerator where the requested accelerator is not available to the requesting domain. An accelerator may not be available to a domain due to the requirements of the accelerator resource request. For example, if the domain requests resources that the accelerator cannot provide, or those that the domain is not entitled to receive. Operation 1306 is executed to associate a domain with an accelerator. In some example embodiments, association takes the form of a mapping between a particular virtual machine and a particular accelerator.”).
Gupta fails to explicitly teach: in response to the credit that satisfies the condition being in use
Fleming from the analogous technical field teaches: in response to the credit that satisfies the condition being in use (Examiner note: credit/account identification is met by creation of the dependency token comprising all details about credit usage) (Fleming, in Para. [431] discloses “The microarchitecture 6900 may further include a plurality of dependency token counters 6914 (e.g., one per input queue), a set of dependency queues 6918 (e.g., one each per input queue), an address multiplexer 6932, a store data multiplexer 6934, a completion queue index multiplexer 6936, and a load data multiplexer 6938” Fleming, in Para. [421] discloses “The incoming dependency token, which may, for example, be an initial dependency token of a program, may be provided in a compiler-supplied configuration for the program, or may be provided by execution of memory-mapped input/output (I/O).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, in view of the teaching of Fleming which discloses creation and processing dependency token comprising credit usage information in order to credit usage in the system (Fleming, [0421, 431]).

Regarding claim 16 Gupta teaches: The computer system of Claim 15 further comprising a credit system wherein the at least one credit is made available for controlling access to the accelerator and wherein the at least one credit is marked to fail (Examiner note: credit is associated to a particular domain) (Gupta, in Para. [0056] discloses “Operation 1702 is executed to receive a hypervisor credit for a particular domain.” Gupta, in Para. [0051] discloses “When a domain provides a resource request to the management driver domain 206, the accelerator backend module 209 determines if the accelerator exists. If no such accelerator is present, the domain is refused access. The accelerator backend module 209 then selects the most capable accelerator from an accelerator queue. The accelerator backend module 209 checks if the selected accelerator is capable of processing the resource request. If the check is successful, the domain is associated with the accelerator. Otherwise, the domain is refused access. Gupta, in Para. [0049] discloses “In cases where decisional operation 1304 evaluates to "false" operation 1305 is executed. Operation 1305 is executed to select a different accelerator where the requested accelerator is not available to the requesting domain. An accelerator may not be available to a domain due to the requirements of the accelerator resource request.”).

Regarding claim 17 Gupta fails to explicitly teach: The computer system of Claim 15 further comprising a buffer wherein the request information copied to the buffer cannot be pasted to the accelerator, thereby precluding the application from accessing the accelerator.
Fleming from the analogous technical field teaches: The computer system of Claim 15 further comprising a buffer wherein the request information copied to the buffer cannot be pasted to the accelerator, thereby precluding the application from accessing the accelerator (Examiner note: as noted above, the data path 618 could be configured using the interface to terminate (or block) the data flow between accelerator and buffer) (Fleming, in Para. [0160] discloses “Accelerator tile 600 includes a memory/cache hierarchy interface 602, e.g., to interface the accelerator tile 600 with a memory and/or cache. A data path (e.g., 618) may extend to another tile or terminate, e.g., at the edge of a tile. A processing element may include an input buffer (e.g., buffer 606) and an output buffer (e.g., buffer 608).”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, in view of the teaching of Fleming which discloses data flow control between accelerator and buffers in order to improve efficiency of data communication within the system (Fleming, [0160]).

Regarding claim 20 Gupta fails to explicitly teach: The computer program product of claim 18 further comprising copying the request information into a buffer and then pasting the request information from the buffer to the accelerator.
Fleming from the analogous technical field teaches:  The computer program product of claim 18 further comprising copying the request information into a buffer and then pasting the request information from the buffer to the accelerator (Fleming, in Para. [0160] discloses “Accelerator tile 600 includes a memory/cache hierarchy interface 602, e.g., to interface the accelerator tile 600 with a memory and/or cache. A data path (e.g., 618) may extend to another tile or terminate, e.g., at the edge of a tile. A processing element may include an input buffer (e.g., buffer 606) and an output buffer (e.g., buffer 608).”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, in view of the teaching of Fleming which discloses data flow control between accelerator and buffers in order to improve efficiency of data communication within the system (Fleming, [0160]).

Regarding claim 24 Gupta fails to explicitly teach: The computer program product of Claim 22 wherein the program instructions further comprise copying the request information into the buffer and then pasting the request information from the buffer to the accelerator.
Fleming from the analogous technical field teaches: The computer program product of Claim 22 wherein the program instructions further comprise copying the request information into the buffer and then pasting the request information from the buffer to the accelerator (Examiner note: the data path 618 could be configured using the interface to terminate (or block) the data flow between accelerator and buffer) (Fleming, in Para. [0160] discloses “Accelerator tile 600 includes a memory/cache hierarchy interface 602, e.g., to interface the accelerator tile 600 with a memory and/or cache. A data path (e.g., 618) may extend to another tile or terminate, e.g., at the edge of a tile. A processing element may include an input buffer (e.g., buffer 606) and an output buffer (e.g., buffer 608).”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, in view of the teaching of Fleming which discloses data flow control between accelerator and buffers in order to improve efficiency of data communication within the system (Fleming, [0160]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.I.G./Examiner, Art Unit 2431    

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431